STATE OF MINNESOTA
                                                                       fl  May 23, 2016

                                                                           0RMEOF
                                 IN SUPREME COURT                      Art!ta.I.AmCcurn

                                     ADM09-8009



ORDER PROMULGATING AMENDMENTS TO
THE GENERAL RULES OF PRACTICE FOR THE
DISTRICT COURTS

      In an order filed April 22, 2015, the court amended the General Rules of Practice

for the District Courts based on recommendations by the Minnesota Supreme Court

Advisory Committee for the General Rules of Practice regarding amendments that would

accommodate the transition by the judicial branch to a more universal electronic

environment. See Order Promulgating Amendments to the General Rules of Practice for

the District Courts, ADM09-8009 (Minn. filed Apr. 22, 2015). In that order, the court

directed the Advisory Committee to monitor the rules and report to the court regarding any

further amendments that were recommended for promulgation. !d. at p. 2.

      In 2016, the Advisory Committee met to consider issues brought to its attention

regarding the General Rules of Practice. Following discussion, the Advisory Committee

filed a report recommending additional amendments to the rules to refine and extend the

2015 amendments to the General Rules of Practice.

      The court has carefully considered the committee's recommendations and concludes

that the proposed amendments are technical, non-controversial, rule amendments that are

consistent with the 2015 amendments.      In addition, the court acknowledges that the

Advisory Committee's recommended amendments to Minn. Gen. R. Prac. 417.02 and its
accompanying form were supported in 2014 by the Minnesota State Bar Association

Probate Section.

      Based on all of the files, records, and proceedings herein,

      IT IS HEREBY ORDERED that the attached amendments to the General Rules of

Practice for the District Courts be, and the same are, prescribed and promulgated to be

effective immediately. The rules as amended shall apply to all cases pending on, or filed

on or after, the effective date. The inclusion of committee comments is for convenience

and does not reflect court approval of the comments.

      Dated: May 23, 2016                       BY THE COURT:



                                                Lorie S. Gildea
                                                Chief Justice




                                            2
           AMENDMENTS TO THE GENERAL RULES OF PRACTICE

[Note: In tltefollowing amendments, deletions are indicated by a line drawn through tlte
words and additions are indicated by a line drawn under tlte words.]

              RULE 308. FINAL ORDER, JUDGMENT, OR DECREE

Rule 308.04 Joint Marital Agreement and Decree

       The parties to any marital dissolution proceeding may use a combined agreement
and judgment and decree. A judgment and decree that is subscribed to by each party before
a notary public, or signed by each party under penalty of perjury pursuant to Minn. Stat. §
358.116, and contains a final conclusion of law with words to the effect that "the parties
agree that the foregoing Findings of Fact and Conclusions of Law incorporate the complete
and full agreement" shall, upon approval and entry by the court, constitute an agreement
and judgment and decree for marriage dissolution for all purposes.



                       Advisory Committee Comment-2016 Amendments

                   The Court made numerous changes to the court rules in 20 15 to allow
              use of signature under penalty of perjury in lieu of notarization for most
              court documents where notarization was previously required. These
              changes followed the 2014 adoption of Minn. Stat. § 358.116 (2014)
              (codifying 2014 Minn. Laws ch. 204, § 3). The advisory committee is not
              aware of any good reason to require that this form to be signed before a
              notary public, and therefore recommends adding the joint marital
              agreement and decree to the list of forms for which verification under
              penalty of perjury in accordance with the statute is sufficient.



Rule 370.04 Filing Requirements

       ***
        Subd. 4. Treatment of Confidential Information. To retain privacy, restricted
identifiers as defined in Rule 11 (such as social security numbers, employer identification
numbers, financial account numbers) must be removed from any documents provided
under this rule and may only be submitted on a separate Confidential Information Form as
required in Rule 11. In addition, financial source documents as defined in Rule 11 (such
as tax returns, wage stubs, credit card statements) must be submitted under a cover sheet
entitled "8ealedConfidential Financial Source Documents" as required in Rule 11.
Rule 371.04 Filing Requirements

       ***
        Subd. 4. Treatment of Confidential Information. To retain privacy, restricted
identifiers as defined in Rule 11 (such as Social Security numbers, employer identification
numbers, financial account numbers) must be removed from any documents provided
under this rule and may only be submitted on a separate Confidential Information Form as
required in Rule 11. In addition, financial source documents as defined in Rule 11 (§.uch
as tax returns, wage stubs, credit card statements) must be submitted under a cover sheet
entitled "8ealedConfidential Financial Source Documents" as required in Rule 11.


Rule 372.04 Filing Requirements



        ***
        Subd. 4. Treatment of Confidential Information. To retain privacy, restricted
identifiers as defined in Rule 11 (such as Social Security numbers, employer identitication
numbers, financial account numbers) must be removed from any documents provided
under this rule and may only be submitted on a separate Confidential Information Form as
required in Rule 11. In addition, financial source documents as defined in Rule 11 (such
as tax returns, wage stubs, credit card statements) must be submitted under a cover sheet
entitled "8ealedConfidential Financial Source Documents" as required in Rule 11.



 RULE 417. TRUSTEES-ACCOUNTING-PETITION FOR APPOINTMENT

        ***
Rule 417.02 Annual Account.

        Every trustee subject to the continuing supervision of the district court shall file an annual
account, duly verified, of the trusteeship with the court administrator within 60 days after the end
of each accounting year. Such accounts may be submitted on form 417.02 appended to these rules,
and shall contain the following:

       (a)     Statements of the total inventory or carrying value and of the total fair market value
               of the assets of the trust principal as of the beginning of the accounting period. In
               cases where a previous account has been rendered, the totals used in these
               statements shall be the same as those used for the end of the last preceding
               accounting period.



                                                  2
(b)   A complete itemized inventory of the assets of the trust principal as of the end of
      the accounting period, showing both the inventory or carrying value of each asset
      and also the fair market value thereof as of such end of the accounting period,
      unless, because such value is not readily ascertainable or for other sufficient reason,
      this provision cannot reasonably be complied with. Where the fair market value of
      any item at the end of the accounting period is not used, a notation of such fact and
      the reason therefor shall be indicated on the account.
(c)   An itemized statement of all income transactions during the period of such account.
(d)   A summary statement of all income transactions during the period of such account,
      including the totals of distributions of income to beneficiaries and the totals of
      trustees' fees and attorneys' fees charged to income.
(e)   An itemized statement of all principal transactions during the period of such
      account.
(f)   A reconciliation of all principal transactions during the period of such account,
      including the totals of distributions of principal to beneficiaries and the totals of
      trustees' fees and attorneys' fees charged to principal as well as the totals of
      liquidations and reinvestments of principal cash.
(g)   A list of all assets that realized a net income less than one per cent ofthe inventory
      value or acquisition cost, and an explanation of the amount of net income realized
      and the reasons for retaining the assets.

               Advisory Committee Comment-2016 Amendments

           The amendment to Rule 417.02 and its related modification of Form
      417.02 serve a single purpose-to remove the requirement that annual
      accounts include a list of assets that realized a net income of less than one
      percent of value. This requirement has not proven valuable to courts in
      reviewing annual accounts and it is difficult to make the calculations
      required by the rule so it is appropriate to abrogate the requirement for
      providing this information. The amendment does not prevent the court
      from inquiring about the investment choices and yields of the trust; it just
      removes the requirement for inclusion of the information in every annual
      account.




                                           3
      [NOTE: The revised form 417.02 is set forth with changes indicated in double
underline for additions and strili:eout text for deletions to avoid confusion with
underlined portions of the actual form. Schedules 3 through 12 of this form are
omitted because no changes are made in those schedules.]



                     FORM 417.02           TRUSTEE'S ACCOUNTING
State of Minnesota                                                                 District Court

County:                                                    Judicial District:
                                                           ta-seCou rt File No.:

                                                    Case Type:

In the Matter of the Trust Created under Article
_ _ _ _ of the Last Will of _ _ _ _ _ __

ALTERNATIVE FOR INTER VIVOS TRUSTS:
In the Matter of the Trust Created under
Agreement By and Between _ _ _ _ _ _ __
Settlor, and                  and - - - - - - - -
Trustees, dated
                ---------                   TRUSTEE'S ANNUAL ACCOUNT

                                                           Principal               Income

Assets on hand as of _ _ _ _ _ (Schedule 1)                $                       $

Increases to Assets:
       Interest (Schedule 2)                              $                        $
       Dividends (Schedule 3)                             $                        $
       Capital gains distributions (Schedule 4)           $                        $
       Gains on sales and other dispositions (Schedule 5) $                        $
       Return of capital (Schedule 6)                     $                        $
       Other increases (Schedule 7)                       $                        $

Decreases to Assets:
       Losses on sales and other dispositions (Schedule 8) ($     )                ($     )
      Administration expenses (Schedule 9)                 ($     )                ($     )
      Taxes (Schedule 10)                                  ($     )                ($     )
      Trustee fees                                         ($     )                ($     )
      Attorney fees                                        ($     )                ($     )
      Other decreases (Schedule 11)                        ($     )                ($     )

Balance Before Distributions                               $                       $


                                               4
Distributions to Beneficiaries (Schedule 12)                ($                     ($
Principal and Income Balances                               $                      $

Total Assets on Hand as of - - - - - - -                                           $
       (Income plus principal) (Schedule 13)

Assets which realized a net income of less than I% of their inventory values or acquisition costs
are listed on Schedule 14.

                           [FORM CONTINUED ON NEXT PAGE]




                                                5
                                      [NAME OF TRUST]

                                      ASSETS ON HAND
                                       [Beginning DATE]
                                          Schedule 1

                                                           Values at Cost         Values at Cost
                                            Market Value     or Basis               or Basis
                                            as of[DATE]      Principal               Income
Cash or Cash Equivalents

       Checking account                     $              $                      $
       Savings account                      $              $                      $
       Money market account                 $              $                      $

Stocks and Bonds
       Stocks                               $              $                      $   0.00
       Corporate bonds                      $              $                      $   0.00
       Municipal bonds                      $              $                      $   0.00

Real Estate                                 $              $                      $   0.00

Other Assets
       Life insurance policies (cash value) $              $                      $
       Other assets                         $              $                      $

Total Assets on Hand as of[DATE]            $

Note: This schedule reflects assets on hand at the beginning of the period. Identify each asset
thoroughly. Provide the name of the bank and account number for each account holding cash or
cash equivalents. Under Minn. Gen. R. Prac. II. financial account numbers must be submitted
on a separate Form 11.1 Confidential Infonnation Form that is not accessible to the public.
Provide the number of shares or par value of each security. Provide the address of each parcel of
real estate.




                                                6
                                      [NAME OF TRUST]

                                          INTEREST
                                           Schedule 2


                                                                                Income
                     Checking account(s)
                             1.                                                 $
                             2.                                                 $

                     Savings account(s)
                            l.                                                  $
                             2.                                                 $

                     Corporate bonds
                            1.                                                  $
                           2.                                                   $
                           3.                                                   $

                      Municipal bonds
                             l.                                                 $
                             2.                                                 $
                             3.                                                 $

                     Other interest
                             I.                                                 $
                             2.                                                 $
                             3.                                                 $

                     Total interest                                             $

Identify each interest-producing asset. List each bank account by name and account number.
Under Minn. Gen. R. Prac. II. financial account numbers must be submitted on a separate Form
11.1 Confidential Information Form that is not accessible to the public. Identify each bond or
other asset that pays interest.

       ***




                                               7
                                      [NAME OF TRUST]

                                     ASSETS ON HAND
                                       [ending DATE]
                                         Schedule 13
                                                         Values at Cost           Values at Cost
                                            Market Value   or Basis                 or Basis
                                            as of[DATE]    Princinai                 Income
Cash or Cash Equivalents

       Checking account                     $              $                      $
       Savings account                      $              $                      $
       Money market account                 $              $                      $

Stocks and Bonds
       Stocks                               $              $                      $
       Corporate bonds                      $              $                      $
       Municipal bonds                      $              $                      $

Real Estate                                 $              $                      $
Other Assets
       Life insurance policies (cash value) $              $                      $
       Other assets                         $              $                      $

Total Assets on Hand as of [DATE]           $              $                      $

Note: This schedule reflects assets on hand at the end of the accounting period. Identify each
asset thoroughly. Provide the name of the bank and account number for each account holding
cash or cash equivalents. Under Minn. Gen. R. Prac. II. financial account numbers must be
submitted on a separate Form 11.1 Confidential Information Form that is not accessible to the
public. Provide the number of shares or par value of each security. Provide the address of each
parcel of real estate.




                                                8
                                      [NAME Of TRUST]

                       ASSETS WHICH REALIZED A NET INCOME Of
                          LESS THAN 1% Of THEIR INVENTORY
                            VALUES OR ACQUISTION COSTS
                                     Schedule 14

                                                      Amount of Net    Percentage of
Description of Asset                                 Income Realized    Cost/Basis


       Reason why this asset should be retained:


       Reason •.vhy this asset should be retained:

                                                                                       0




       Reason why this asset should be retained:



       Reason ·.vhy this asset should be retained:



       Reason why this asset should be retained:




                                                 9
I declare under penalty of perjury that everything I have stated in this document is true
and correct. Minn. Stat.§ 358.116.

Signed at: _ _ _ _ _ _ _ County, _ _ _ __
                                    State.
On - - - - - - - - - - , 20

Signature


Name
Agency or Business Name, if applicable
Address
City/State/Zip
Telephone ( )




                                             10